September 17, 2014 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: Security Varilife Separate Account 1940 Act Registration Number:811-08276 1933 Act Registration Numbers:033-73724 and 033-77322 CIK:0000916881 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), Security Varilife Separate Account, a unit investment trust registered under the Act, mailed to its contract owners the semi-annual report(s) for the underlying management investment companies.This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicate below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed Guggenheim Variable Funds Trust September 8, 2014 Neuberger Berman Advisers Management Trust August 22, 2014 To the extent necessary, these filings are incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Vice President, Associate General Counsel and Assistant Secretary Security Benefit Life Insurance Company
